UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1535



In re:   THOMAS CREIGHTON SHRADER,



                Petitioner.



                 On Petition for Writ of Mandamus.
                         (1:09-cr-00270-1)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas Creighton Shrader, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas     Creighton        Shrader     petitions      for     a    writ     of

mandamus seeking an order directing the district court to order

his release or to hold a bond hearing.                    We conclude that Shrader

is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr    v.    United    States

Dist.    Court,      426    U.S.     394,    402    (1976);       United    States        v.

Moussaoui,     333    F.3d    509,       516-17    (4th    Cir.    2003).        Further,

mandamus     relief    is    available      only    when    the    petitioner       has   a

clear right to the relief sought, In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and when there are no

other means by which the relief sought could be granted.                            In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).

             The relief sought by Shrader is not available by way

of mandamus.       Accordingly, although we grant Shrader’s motion to

expedite decision, we deny his petition for writ of mandamus and

motion for bail or release pending appeal.                          We dispense with

oral    argument      because      the    facts     and    legal    contentions         are

adequately     presented      in    the     materials      before    this       court   and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                             2